Citation Nr: 0733491	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-36 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disorder to include PTSD and an anxiety disorder.

2.  Entitlement to service connection for a psychiatric 
disorder to include PTSD and an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service in the Navy from August 1976 
to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The veteran was scheduled for an August 2006 Board hearing, 
but did not appear or indicate any desire to reschedule.  See 
38 C.F.R. § 20.702(d) (2006).

The issue has been recharacterized to comport with the 
evidence of record.

The issue of service connection for a psychiatric disorder to 
include PTSD and an anxiety disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
and a mental disorder in October 2002.  The appellant 
received timely notice of the determination, but did not 
appeal, and that decision is now final.

2.  Evidence received since the October 2002 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a psychiatric disorder to include PTSD 
and an anxiety disorder. 





CONCLUSIONS OF LAW

1.  The October 2002 rating decision denying entitlement to 
service connection for PTSD and a mental disorder is final.  
38 U.S.C.A. § 7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302, 20.1103 (2007). 

2.  New and material evidence has been received since the 
October 2002 rating decision, and the claim of entitlement to 
service connection for a psychiatric disorder to include PTSD 
and an anxiety disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied entitlement to service connection 
for PTSD and a mental disorder in an October 2002 rating 
decision on the basis that there was no evidence of any 
findings or treatment of PTSD or any other mental disorder 
during the veteran's military service or within one year 
thereafter.  The veteran did not file a notice of 
disagreement with that decision.  He submitted a statement in 
April 2003 noting that he was submitting additional evidence, 
but this does not amount to a disagreement with the October 
2002 rating decision.  See 38 C.F.R. § 20.201.  Therefore, 
the October 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302, 20.1103 (2007).  

The veteran's April 2003 statement is accepted, however, as a 
claim to reopen service connection for a psychiatric disorder 
to include PTSD and an anxiety disorder.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence submitted since the October 2002 rating decision 
includes a psychiatric examination report dated in March 2003 
from the veteran's long time physician who found that the 
veteran might have a diagnosis of PTSD.  This medical opinion 
also states that the veteran suffered symptoms of 
agoraphobia, panic attacks, generalized anxiety disorder, a 
dysthymic disorder, and some symptoms of PTSD while he was 
in-service as a result of some stressful in-service event.  
Additionally, VA medical records dated in December 2004 
noting the veteran suffers from PTSD-like symptoms, but not a 
full PTSD complex, were submitted.  Finally, a private 
medical opinion from the veteran's longtime physician dated 
in February 2004 states that the veteran would benefit from 
therapy in a group that focuses on PTSD issues was submitted. 

Regarding all three of the medical reports and opinions, 
these submissions are new because they are not duplicative of 
evidence considered by the RO at the time of the October 2002 
rating decision.  

The March 2003 medical evidence notes that the veteran 
experienced a stressful situation that caused in-service 
symptoms of agoraphobia, panic attacks, generalized anxiety 
disorder, dysthymic disorder, and some symptoms of PTSD.  
This evidence clearly relates to the unestablished fact of 
whether there was in-service incurrence of a mental disorder 
and whether there is a relationship between an in-service 
event and a present disability, and is not redundant of 
existing evidence.  Thus, it is material evidence.  

The February 2004 medical opinion states that the veteran 
would benefit from PTSD treatment.  The December 2004 medical 
records indicate that the veteran has PTSD-like symptoms.  
Both of these items of evidence are material because they 
relate to the unestablished fact of whether the veteran 
suffers from a current PTSD disability.  

Therefore, the medical opinions and records are new and 
material evidence, and reopening the claim to entitlement to 
service connection for a psychiatric disorder to include PTSD 
and an anxiety disorder is warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).  

The veteran's claim to reopen entitlement to service 
connection for a psychiatric disorder to include PTSD and an 
anxiety disorder has been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384. 393 (1993).
  

ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder to include PTSD and an anxiety disorder, and to this 
extent only the claim is granted.                                                                 


REMAND

The veteran seeks service connection for a psychiatric 
disorder based on a traumatic event that occurred while he 
served in the Navy from August 1976 to September 1980. 

The veteran has claimed that in December 1979 or January 
1980, while he was stationed aboard the U.S.S. Kitty Hawk, 
the exhaust from a jet engine blew him off the ship and into 
a safety net or rail on the side of ship.  The veteran does 
not claim that he was treated for injuries resulting from 
this incident.  Likewise, an examination of his service 
medical records does not reveal that he was injured or 
received medical treatment from this alleged incident.  The 
veteran claims that he immediately began having mental and 
emotional problems following this incident, and that this 
incident is responsible for his current psychological 
disorders.  

Personnel records show the veteran served as an aircraft 
organizational maintenance technician in the Navy from August 
1976 to September 1980.  They also show that he served at sea 
for over three years and that he received a recognition of 
his service on the U.S.S. Kitty Hawk, CV-63, in late November 
1979.  However, an examination of the record does not reveal 
the exact dates the veteran served on the U.S.S. Kitty Hawk.  
The RO has not attempted to verify the claimed incident, 
notwithstanding the specific timeframe that the veteran 
provided.  This should be accomplished.   

Additionally, the veteran has not been provided with the 
requisite notification regarding the current claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA letter pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding the information and 
evidence necessary to substantiate an 
entitlement to service connection for a 
psychiatric disorder to include PTSD and an 
anxiety disorder.  Ask the veteran to 
notify VA of any additional evidence, 
including any evidence in his possession.

2.  Contact the JSRRC and the National 
Archives and request copies of the records 
for the U.S.S. Kitty Hawk, CV-63, for the 
period of time that the alleged incident 
occurred, from December 1, 1979 to January 
31, 1980.  The request should note that the 
incident that needs to be verified is 
whether a sailor was blown off the ship by 
the exhaust from a jet engine.  As many 
details as possible of the alleged incident 
should be included. 

3.  Thereafter, schedule the veteran for a 
psychiatric examination to obtain a 
diagnosis of any current psychiatric 
disabilities the veteran the veteran may 
have, and an opinion as to whether it is at 
least as likely as not that any diagnosed 
psychiatric disabilities are related to 
service.  If the veteran is diagnosed with 
PTSD, the examiner should provide an 
opinion as to whether the incident alleged 
by the veteran constitutes a sufficient 
stressor for PTSD.  Any additional 
development deemed appropriate should be 
accomplished.  

4.  The claim should then be readjudicated. 
 If the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


